976 So. 2d 576 (2008)
STATE of Florida, Petitioner,
v.
Roger Carl MOLINE, Respondent.
No. SC06-482.
Supreme Court of Florida.
February 21, 2008.
Bill McCollum, Attorney General, and Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, FL, for Petitioner.
Roger Carl Moline, Pro se, Bushnell, FL, for Respondent.
PER CURIAM.
We have for review Moline v. State, 31 Fla. L. Weekly D701, ___ So.2d ___, 2006 WL 504028 (Fla. 1st DCA Mar.3, 2006), in which the First District Court of Appeal certified conflict with Galindez v. State, 910 So. 2d 284 (Fla. 3d DCA 2005), approved, 955 So. 2d 517 (Fla.2007). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We stayed proceedings in this case pending disposition of Galindez, which we ultimately decided on harmless error grounds based on a thorough review of the record. See Galindez v. State, 955 So. 2d 517 (Fla.2007). We thereafter issued an order directing petitioner to show cause why our Galindez decision should not control the outcome of the present case. However, petitioner's response and respondent's reply thereto do not contain enough information or record attachments for us to perform a Galindez harmless error analysis. Moreover, we cannot unilaterally perform such an analysis, as the record is not before this Court.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the First District Court for application of a harmless error analysis based on our decision in Galindez and a thorough review of the record.
It is so ordered.
*577 LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.